 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KASEY F. HOFFMANN,                               No. 2:15-cv-1525 AC P
12                       Plaintiff,
13           v.                                        ORDER
14    KEVIN JONES, et al.,
15                       Defendants.
16

17          On October 19, 2017, an Order Re Consent or Request for Reassignment was issued in

18   this case, together with the appropriate form, and was to be provided to defendants at service.

19   ECF. Nos. 15, 16. Defendants have yet to return the required form.

20          Accordingly, IT IS HEREBY ORDERED that within five days of this order, defendants

21   shall complete and return the Order Re Consent or Request for Reassignment, ECF No. 16.

22   DATED: March 12, 2020

23

24

25

26

27

28
